Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior art does not teach or render obvious, in the context of the claim, the limitation that the bias module is connected between a drain of the drive transistor and the light emission control signal line; and wherein a working process of the pixel circuit comprises a bias stage at which the bias module adjusts a drain potential of the drive transistor according to the light emission control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gene W Lee/Primary Examiner, Art Unit 2692